EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 15, 2019, between
Forward Industries, Inc. (the “Company”) and Douglas Matthews (the “Executive”).

RECITALS:

WHEREAS, the Company desires to employ the Executive pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and the
Executive desires to be employed by the Company pursuant to such terms and
conditions and for such consideration.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

1.  EMPLOYMENT TERM

The term of employment hereunder (the “Term”) shall commence on the date hereof
(“Employment Commencement Date”) and shall continue for three years thereafter,
unless earlier terminated in accordance with the terms of this Agreement.
Notwithstanding any other termination provision of this agreement, the initial
six months of the Term will be regarded as a probationary period (the
“Probationary Period”). During the Probationary Period, either party may
terminate this Agreement on a basis of “no-fault”. Should this occur, the
Company will pay the Executive through the date of termination as provided under
Section 3(a) below and all other benefits under this Agreement shall cease and
the Executive shall not be entitled to any termination benefits including those
provided for under Sections 4-6.

2.  EMPLOYMENT DUTIES AND SERVICES

The Company hereby employs the Executive as its Senior Vice President / Chief
Operating Officer for the Term of this Agreement and any renewal(s) thereof, and
the Executive hereby accepts such employment. In such position, the Executive
shall have such duties, authority, and responsibilities as shall be determined
from time to time by the Company’s President (Chief Executive Officer) and the
Board of Directors of the Company (the “Board”), which duties, authority, and
responsibilities are consistent with the Executive's position and are summarized
in the attached job descriptions (Exhibit A) which may be updated from time to
time by mutual agreement. The Executive shall serve the Company faithfully and
to the best of his ability and shall devote his time and attention to the
business and affairs of the Company, subject to reasonable absences for vacation
and illness in accordance with Company policies. The Executive shall also
perform services for such subsidiaries of the Company, including but not limited
to Intelligent Product Solutions, Inc. and Forward Industries (IN), Inc.
(collectively, the “Subsidiaries”) as may be necessary.

3.  COMPENSATION AND EXPENSE REIMBURSEMENT

(a) Salary. The Executive shall be entitled to receive for all services rendered
by the Executive in any and all capacities in connection with the Executive’s
employment hereunder a salary (as it may be adjusted from time to time,
“Salary”) at the rate of $250,000 per annum, payable in equal installments in
accordance with the prevailing practices of the Company (but not less frequently
than monthly). In addition, an allowance shall be paid for living expenses
incurred during periods when Executive is absent from his permanent residence
(Denver, Colorado) on Company business. This allowance is estimated at $2,200
per calendar month inclusive of housing rental amounts, and any amount
reimbursed in excess of that amount must be approved, in writing, by the
Compensation Committee. Additionally, a maximum

 

1 | P a g e

 

--------------------------------------------------------------------------------



reimbursement of up to $10,000 per annum is permitted for the Executive
(including the Executive’s spouse) to travel to/from Long Island, NY to/from
Denver, CO each year.

(b) Bonus: Calculation and Payment.

(i) The Executive shall be eligible to receive a (“Bonus”) with respect to each
full fiscal year or part thereof (subject to Sections 3, 4, 5, 6, and 7 hereof)
in respect of his employment hereunder, as set forth in this Section 3. The
amount of Bonus, if any, that the Executive is eligible to earn in any fiscal
year during the Term hereof pursuant to this Section 3(b) shall be based on the
fiscal targets and performance metrics that the Compensation Committee of the
Board adopts, in its sole discretion, from year to year. During the Term, in
addition to the Salary, for each fiscal year of the Company ending during the
Term, the Executive shall be eligible to receive, at the sole discretion of the
Compensation Committee, a performance bonus based on a combination of both
Company financial performance (“Company Performance Bonus”) and individual
performance (“Individual Performance Bonus”), collectively, the Bonus (“Bonus”).
Applicable and specific Company and Individual performance criteria for the
Executive will be determined by the Compensation Committee based on its
consultation with the CEO (who also shall consult with the Executive) and such
criteria will be set forth in writing annually. Bonus consideration will be
based on two specific areas defined herein, unless changed by mutual agreement:

(A) Company Performance Bonus: A target bonus based on 25% of Executive’s actual
paid out salary during the period will be the basis for calculation (“Bonus
Base”). The Company Performance Bonus will be determined by the Compensation
Committee calculated upon the Company’s actual performance against financial
targets with the percentage (%) of achievement against the targets being used
for the actual bonus calculation. As an example, calculation may be x%
achievement of financial goals times the Bonus Base will equal Company
Performance Bonus (with a minimum payout of 0% percentage and a maximum payout
of 125% of Bonus Base).

(B) Individual Performance Bonus: A target bonus based on 25% of Executive’s
actual paid out salary during the period will be the basis for calculation
(“Individual Bonus Base”). The Individual Performance Bonus will be determined
by the Compensation Committee, in its sole discretion, based on performance
criteria that will be mutually agreed to by Executive and CEO, and approved in
advance by the Compensation Committee, at or before the start of each applicable
period. The Individual Performance Bonus will range for 0% to 100% of the
Individual Bonus Base.

The Executive’s Bonus may be awarded to the Executive in a combination of cash,
restricted stock, restricted stock units, stock options, and/or other equity,
the combination and vesting of which shall be determined by the Compensation
Committee in its sole discretion.

(ii) The Compensation Committee shall have the authority to pay the Executive a
discretionary bonus from time to time based upon the Executive’s and the
Company’s performance.

(c) Expenses. Subject to the provisions of Section 3(a) hereof, the Executive
will be reimbursed for all reasonable and necessary expenses incurred by the
Executive in carrying out the duties contemplated under this Agreement, in
accordance with Company practices and procedures in effect from time to time, as
such practices may be changed from time to time by the Board.

(d) Benefits. The Executive shall be entitled to participate in all group health
and other insurance programs and all other fringe benefits (including 15 days’
vacation) and retirement plans (including any 401(k) plan) or other compensatory
plans that the Company may hereafter elect to make available to its

 

2 | P a g e

 

--------------------------------------------------------------------------------



executives generally on terms no less favorable than those provided to other
executives generally, provided the Executive meets the qualifications therefor.
This Agreement shall not require the Company to establish any such program or
plan.

(e) Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of authorized deductions and
such amounts relating to taxes and other governmental assessments as the Company
may reasonably determine it should withhold pursuant to any applicable law, rule
or regulation.

(f) 409A. The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith.

(i) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)month period measured from the date of such “separation from service” of the
Executive, and (B) thirty (30) days from the date of the Executive’s death (the
“Delay Period”).

(ii) With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Internal Revenue Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense
occurred.

(iii)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.”

(g) Stock Options. Provided that the Executive remains employed with the Company
on the day following the expiration of the six months Probationary Period as set
forth in Section 1 hereof, the Company shall grant to the Executive an option to
purchase 75,000 shares of the Company’s common stock (“Options”) under the
Company’s 2011 Long Term Incentive Plan (the “Plan”), pursuant to the terms and
conditions of the Plan, this Agreement and any applicable stock option award
agreement. The

 

3 | P a g e

 

--------------------------------------------------------------------------------



Options shall have an exercise price equal to the Fair Market Value as defined
under the Plan. The Options shall vest, subject to continued employment with the
Company on the applicable vesting date, as follows: 25,000 of the Options shall
be immediately vested, 25,000 shall vest on the First anniversary of the
Employment Commencement Date and the remainder shall vest on the second
anniversary of the Employment Commencement Date. Vested Options shall be
exercisable for a 10-year period from the date of this Agreement for shares of
the Company’s common stock.

(h) Restricted Stock. Provided that the Executive remains employed with the
Company on the day following the expiration of the six months Probationary
Period as set forth in Section 1 hereof, the Company shall grant to the
Executive 50,000 Restricted Shares of the Company’s common stock under the Plan,
pursuant to the terms and conditions of the Plan. The vesting of the Restricted
Shares shall vest, subject to continued employment with the Company on the
applicable vesting date, as follows: 15,000 immediately vested shares, 15,000 of
the shares shall vest on the second anniversary of the Employment Commencement
Date and the remainder shall vest on the third anniversary of the Employment
Commencement Date.

(i) Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation, or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

4.  TERMINATION BY THE COMPANY FOR CAUSE

(a) The Board may, by written notice given at any time during the Term, or any
renewal thereof, terminate the employment of the Executive for Cause, as
determined by the Board. For purposes of this Agreement, “Cause” shall mean the
Executive’s:

(i) willful misconduct in connection with the performance of any of his duties
or services hereunder, including without limitation (1) misappropriation or
improper diversion of funds, rights or property of the Company or any
Subsidiary, or (2) securing or attempting to secure personally (including for
the benefit of any family member, or person sharing the same household, or any
entity (corporate, partnership, unincorporated association, proprietorship,
limited liability company, trust, or otherwise) in which the Executive has any
economic or beneficial interest) any profit or benefit in connection with any
transaction entered into on behalf of the Company or any Subsidiary unless the
transaction benefiting the entity has been approved by the Board upon the basis
of full disclosure of such benefit, or (3) material breach of (x) any provision
of this Agreement or (y) the Company’s Insider Trading Policy or Code of
Business Conduct and Ethics or other material policy or procedure of the Company
or any Subsidiary, as in effect from time to time, or (4) any other action in
violation of the Executive’s fiduciary duty owed to the Company or any
Subsidiary or the Executive’s acting in a manner adverse to the interests of the
Company or any Subsidiary and for his own pecuniary benefit or that of a family
member (or member of his household) or any entity (as described in clause (i)(2)
of Section 4(a) above) in which he or any such person has an economic or
beneficial interest or (5) the Executive’s failure to cooperate, if requested by
the Board, with any investigation or inquiry into his or the Company’s or any
Subsidiary’s business practices, whether internal or external;

 

4 | P a g e

 

--------------------------------------------------------------------------------



(ii) willful failure, neglect or refusal to perform his duties or services under
this Agreement, which failure, neglect or refusal shall continue for a period of
15 days after written notice thereof shall have been given to the Executive by
or on behalf of the Board; and/or

(iii) commission of, conviction of, or nolo contendere or guilty plea in
connection with, a felony or a crime of moral turpitude.

(b) Termination for Cause under paragraph (a) of this Section 4 shall be
effective immediately upon the giving of such written notice. For purposes of
this Agreement, an act or failure to act on the Executive’s part shall be
considered “willful” if it was done or omitted to be done by him not in good
faith.

(c) Upon termination of employment by the Company for Cause, the Executive shall
be entitled to receive, and his sole remedies under this Agreement shall be:

(i) any earned and unpaid Salary accrued through the date of termination for
Cause, payable in a lump sum not later than 15 days following the Executive’s
termination of employment;

(ii) compensation for any unused vacation days accrued in the fiscal year in
which termination occurs through the date of termination, payable as in clause
(i) of this Section 4(c);

(iii) except for any Bonus compensation (for which the Executive shall not be
eligible), any unpaid benefits accrued through the day immediately prior to the
date of termination that may be due the Executive under any employee benefit
plans or programs of the Company, payable in accordance with the terms of such
plans or programs, together with any documented, unreimbursed business expenses,
payable in accordance with Company policies; and

(iv) any stock options, grants of common stock, restricted share grants or other
benefits under any of the Company’s compensation plans may not be exercised or
obtained on or after the effective date of termination and shall be forfeited
for no consideration.

(d) Termination of the Executive’s employment under this Section 4 shall be in
addition to and not exclusive of any other rights and remedies that the Company
has or may have relating to the Executive with respect to the facts and
circumstances pertaining to such termination.

5.  TERMINATION BY THE EXECUTIVE FOR GOOD REASON OR TERMINATION WITHOUT CAUSE

(a) In the event the Executive terminates his employment under this Agreement
for Good Reason (as hereinafter defined), or in the event the Executive’s
employment is terminated without Cause, which termination shall be effective as
of the date specified by the Company in written notice delivered to the
Executive not fewer than 15 days prior to the date of termination) other than
due to death or Disability (as hereinafter defined), the Executive shall be
entitled to receive, and his sole remedies under this Agreement shall be:

(i) any earned and unpaid Salary accrued through the date of termination,
payable in a lump sum not later than 15 days following the Executive’s
termination of employment;

(ii) Salary at the annualized rate in effect on the date of termination of the
Executive’s employment (or, in the event a reduction in Salary is a basis for
termination for Good Reason, then the Salary in effect immediately prior to such
reduction), equal to the amount of Salary payable for

 

5 | P a g e

 

--------------------------------------------------------------------------------



a period of six months or at the longest period offered to other executives of
the company, which may be reviewed and increased by the board from time to time,
following such termination, payable in a lump sum not later than 15 days
following the date the Release in Exhibit B becomes fully effective and
nonrevocable by its terms;

(iii) compensation for any unused vacation days accrued in the fiscal year in
which termination occurs through the date of termination, payable as in clause
(i) of this Section 5(a);

(iv) any unpaid benefits accrued through the day immediately prior to the date
of termination that may be due the Executive under any employee benefit plans or
programs of the Company, payable in accordance with the terms of such plans or
programs, together with any documented, unreimbursed business expenses, payable
in accordance with Company policies; and

(v) provided that the Release in Exhibit B becomes fully effective and
nonrevocable by its terms, any stock options, grants of Common Stock, restricted
share grants or other benefits under any of the Company’s compensation plans
that were vested as of 5:00 PM New York time on the date immediately prior to
the date of termination, which may be exercised (in the case of options) or
delivered (in the case of restricted stock) in accordance with the terms of such
plans and any applicable plan agreements with the Executive shall remain fully
exercisable for the remainder of their full term.

(b) Termination by the Executive for Good Reason shall be effected by his giving
prior written notice to the Company, in which case this Agreement shall
terminate on the date specified in such notice; provided, however, that the
circumstances or event asserted as the basis for termination for Good Reason
must have occurred no later than 20 days before such notice, and provided, that
such notice shall specify (i) in reasonable detail the circumstances or event
asserted as the basis for termination for Good Reason, and (ii) a date of
termination that shall be at least 30 days after the date of delivery of such
notice; and provided, further, that the Company shall have the right during such
30 day period to remedy the circumstances or event giving rise to the notice of
termination for Good Reason prior to the date specified in such notice, in which
case no right of termination or other right shall exist.

(c) For purposes of this Agreement, the term “Good Reason” shall mean:

(i) the assignment to the Executive without his consent of duties materially
inconsistent with the Executive’s position as contemplated by Section 2 of this
Agreement;

(ii) a decrease in annual Salary rate, other than an across the board decrease
in salary applicable to all senior executives of the Company of not more than
10%;

(iii) any failure by the Company to perform any material obligation under, or
its breach of a material provision of, this Agreement; or

(iv) pursuant to Section 12(b) of this Agreement, failure of any Successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent as the Company would have had there been no Successor.

6.  TERMINATION FOR DEATH OR DISABILITY

(a) The Executive’s employment shall terminate immediately upon his death or
Disability (as hereinafter defined). Upon such termination, the Executive, his
estate, or his beneficiaries, as the case may be, shall be entitled to receive,
and their sole remedies under this Agreement shall be:

 

6 | P a g e

 

--------------------------------------------------------------------------------



(i) subject to Section 6(b), any earned and unpaid Salary accrued through the
date of termination, payable in a lump sum not later than 15 days following the
Executive’s termination of employment;

(ii) subject to Section 6(b), compensation for any unused vacation days accrued
in the fiscal year in which termination occurs through the date of termination,
payable as in clause (i) of this Section 6(a);

(iii) any unpaid benefits accrued through the date of termination that may be
due the Executive under any employee benefit plans or programs of the Company,
payable in accordance with the terms of such plans or programs, together with
any documented, unreimbursed business expenses, payable in accordance with
Company policies; and

(iv) provided that the Release in Exhibit B becomes fully effective and
nonrevocable by its terms (which may be executed upon the Executive’s death or
Disability by his executor or estate, as applicable) , any stock options, grants
of Common Stock, restricted share grants or other benefits under any of the
Company’s compensation plans that were vested as of 5:00 PM New York time on the
date immediately prior to the date of termination, which may be exercised (in
the case of options) or delivered (in the case of restricted stock) in
accordance with the terms of such plans and any applicable plan agreements with
the Executive shall remain fully exercisable for the remainder of their full
term.

(b) For purposes of this Agreement, the term “Disability” shall mean any
disability, illness, or other incapacity that prevents the Executive from
performing services as contemplated by Section 2, for 60 or more consecutive
days, or for an aggregate of 90 days in any consecutive 12-month period. In such
event, the Company shall have the right to terminate this Agreement upon 10
days’ prior written notice to the Executive. During the period of any such
disability, illness, or incapacity, (i) the obligation of the Company to pay
Salary to the Executive pursuant to Section 3 shall be reduced to the extent of
any amount received by the Executive pursuant to any disability insurance policy
maintained and paid for by the Company, and (ii) no bonus compensation or other
employee benefits shall accrue or be earned or count toward proration.
Termination under this Section shall not prejudice any rights of the Executive
under disability policies, if any, being maintained by the Company for the
Executive under the terms of this Agreement.

7.  TERMINATION UPON EXPIRATION OF THE TERM

(a) The Executive’s employment shall terminate upon the expiration of the Term.
Upon such termination, the Executive shall be entitled to receive, and his sole
remedies under this Agreement shall be:

(i) any earned and unpaid Salary accrued through the date of termination,
payable in a lump sum not later than 15 days following the Executive’s
termination of employment;

(ii) compensation for any unused vacation days accrued in the fiscal year in
which termination occurs through the date of termination, payable as in clause
(i) of this Section 7(a);

(iii) any unpaid benefits accrued through the date of termination that may be
due the Executive under any employee benefit plans or programs of the Company,
payable in accordance with the terms of such plans or programs, together with
any documented, unreimbursed business expenses, payable in accordance with
Company policies; and

 

7 | P a g e

 

--------------------------------------------------------------------------------



(iv) provided that the Release in Exhibit B becomes fully effective and
nonrevocable by its terms, any stock options, grants of Common Stock, restricted
share grants or other benefits under any of the Company’s compensation plans
that were vested as of 5:00 PM New York time on the date immediately prior to
the date of termination, which may be exercised (in the case of options) or
delivered (in the case of restricted stock) in accordance with the terms of such
plans and any applicable plan agreements with the Executive.

8.  OBLIGATIONS UPON TERMINATION, ETC.

(a) Upon the termination of employment for any reason hereunder, all provisions
of this Agreement shall terminate except for Sections 8, 9, 10 and 11 of this
Agreement and the provisions contained in Exhibit B hereto, the terms of which
shall survive such termination, and the Company shall have no further obligation
to the Executive hereunder, except as herein and therein expressly provided. The
Company shall comply with the terms of settlement of all deferred compensation
arrangements to which the Executive is a party in accordance with his duly
executed deferral election forms and plan provisions.

(b) In the event of a termination of employment by the Executive on his own
initiative during the Term or any renewal thereof by delivery of written notice
of such resignation 10 business days in advance, other than due to Disability or
termination for Good Reason, the Executive shall have the same entitlements as
provided in Section 4, Termination by the Company for Cause.

(c) In the event of a termination of employment, payment made and performance by
the Company in accordance with the provisions of Section 4, 5, 6, or 7 as the
case may be, and this Section 8 shall operate to fully discharge and release the
Company, its Subsidiaries, its affiliates, and their respective directors,
officers, employees, shareholders, successors, assigns, agents, and
representatives (all of the foregoing collectively, the “releasees”) from any
further obligation or liability with respect to the Executive’s rights under
this Agreement. Other than payment and performance as aforesaid, none of the
releasees shall have any further obligation or liability to the Executive or any
other person or entity arising out of termination of the Executive’s employment
under this Agreement except as expressly set forth in Exhibit B hereto. The
Company’s payment of any severance or other amounts pursuant to Section 4, 5, 6,
7, or 8 shall be subject to delivery by the Executive to the Company of a
release in form and substance satisfactory to the Company releasing any and all
claims the Executive, his estate, representatives, and assigns may have against
the Company and any other releasee arising out of this Agreement, as
substantially set forth in Exhibit B hereto.

9.  COVENANTS

(a) The Executive agrees that during the Term, any renewal thereof, and for one
full year after expiration or termination of the Term or any renewal thereof
(except in the case of clause (a)(i), as to which the Executive’s covenant shall
not be limited in time), he shall not, without the express prior written consent
of the Board, directly or indirectly, either individually or as an employee,
officer, director, agent, partner, shareholder, consultant, option holder, joint
venturer, contractor, nominee, lender of money, guarantor, investor, owner, or
in any other capacity:

(i) except as required in the course of performing his duties hereunder,
disclose, copy, divulge, furnish, distribute or make available in any medium
whatsoever to any firm, company, corporation, organization, or other entity or
person (including but not limited to actual or potential customers or
competitors or government officials), or otherwise misappropriate trade secrets,
intellectual property, or other confidential or non-public information of or
concerning the Company, its Subsidiaries or the business of any of the
foregoing, including without limitation, customer lists,

 

8 | P a g e

 

--------------------------------------------------------------------------------



product designs and product know-how, launch information or plans pertaining to
Company, its Subsidiaries or customer products, arrangements for supplying
customers, methods of operation and organization, sources of supply and
arrangements with vendors, product development, business plans and strategies;
provided, however, the Executive may make disclosures as and to the extent
required by applicable law or compelled upon court or administrative order,
provided, further, however, that in the event that the Executive is so required
or compelled, he shall notify the Company not fewer than 10 business days in
advance of such disclosure in order to afford it the reasonable opportunity to
obtain a protective order or other remedy to limit the scope of such disclosure
(it being understood and agreed that, if such disclosure is required by
applicable law, the Executive shall upon the Company’s request furnish the
source and precedents with respect to such requirement). For purposes of this
Section 9, information shall not be deemed confidential if it is within the
public domain or becomes publicly known other than through disclosure by the
Executive in violation of this provision;

(ii) own (or have any financial interest in, actual, contingent or otherwise),
control, manage, operate, participate, engage in, invest in or otherwise have
any interest in, or otherwise be connected with, in any manner, any firm,
company, corporation, organization, business, enterprise, venture or other
entity, association or person that is engaged in the business actually engaged
in by the Company, its Subsidiaries during the Term or any renewal thereof,
including without limitation the Company Business (as hereinafter defined);

(iii) solicit, employ or retain or arrange, encourage, facilitate or assist to
have any other firm, company, corporation, organization, business, enterprise,
venture or other entity, association or person solicit, employ, retain, or
otherwise participate in the employment or retention of, any person who is then,
or who has been, within the preceding six months, an employee, consultant, sales
representative, technician or engineer of the Company, its Subsidiaries, or
joint venture counter-parties.

(iv) own (or have any financial interest in, actual, contingent, future, or
otherwise), control, manage, operate, participate, engage in, invest in or
otherwise have any interest in or through, or otherwise be connected with, in
any manner, any firm, company, corporation, organization, association, business,
enterprise, venture or other entity, or person that does or proposes to do any
one or more of the following as it relates to of the Company Business: (a)(i)
engage in, do, or solicit business with, or (ii) interfere with or affect the
Company’s (or any Subsidiary’s) business opportunities with, any of the
customers with whom the Company (or any Subsidiary) has done business with
during the most recent two years, or (b)(i) engage in, do, or solicit business
with, or (ii) interfere with or affect the Company’s (or any Subsidiary’s)
business opportunities with, any of the vendors with whom the Company (or any
Subsidiary) has done business with during the most recent two years.

The term “Company Business” shall mean the business of the Company and its
Subsidiaries as described in the Company’s most recent Form 10-K as updated by
its most recent Form 10-Q, each as filed with the Securities and Exchange
Commission. Nothing in this Section 9 shall be deemed to prohibit the Executive
from the acquisition or holding of, solely as a passive stockholder, not more
than 1% of the shares or other securities of a publicly owned corporation if
such securities are traded on a national securities exchange.

(v) Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement: (A) The Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that: (1) is made (X) in confidence to a federal, state, or local

 

9 | P a g e

 

--------------------------------------------------------------------------------



government official, either directly or indirectly, or to an attorney; and (Y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed under seal in a
lawsuit or other proceeding. (B) If the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Company's trade secrets to the Executive's attorney
and use the trade secret information in the court proceeding if the Executive:
(1) files any document containing trade secrets under seal; and (2) does not
disclose trade secrets, except pursuant to court order.

(b) The Executive, on the one hand, and the Company on the other hand, agree
that they will not, directly or indirectly, make disparaging remarks about the
other party, including any of its Subsidiaries, or their owners, officers,
directors or employees, in their individual and representative capacities, or
the Company Business. The parties will not, directly or indirectly, issue or
cooperate with issuance of any article, memorandum, release, interview,
publicity, or statement, whether oral or written of any kind, to the public, the
press or the media, which in any way concerns, in a disparaging, offensive, or
prejudicial manner, the other party.

“Disparaging remarks” when used in this Agreement shall mean the publication of
matter that is untrue or adversely affects the subject’s reputation, image or
goodwill. This Section will not be construed to prevent the parties from
complying with any lawfully served and binding subpoena, provided however, that
the party forwards a copy of said subpoena(s) to the other party within 24 hours
of receipt of the same, unless expressly prohibited by law from doing so.

(c) Upon the expiration or termination of this Agreement for any reason, the
Executive shall promptly deliver to the Company all documents, papers and
records in his possession relating to the business or affairs of the Company or
any Subsidiary and that he obtained or received in his capacity as an employee
or officer of the Company or any Subsidiary or Affiliate and any other Company
or Subsidiary property or equipment in his possession or control.

(d) The Executive agrees that the Executive will cooperate with the Company, its
Subsidiaries, and each of their respective attorneys or other legal
representatives (“Company attorneys”) in connection with any claim, litigation,
or judicial or arbitration proceeding which is now pending or may hereinafter be
brought against the Company or any of its Subsidiaries by any third party. The
Executive’s duty of cooperation shall include, but not be limited to (i) meeting
with Company attorneys by telephone or in person, at mutually convenient times
and places, in order to state truthfully the Executive’s knowledge of matters at
issue and recollection of events; (ii) appearance by the Executive as a witness
at depositions or trials, without necessity of a subpoena, in order to state
truthfully the Executive’s knowledge of matters at issues; and (iii) signing,
upon the request of Company attorneys, declaration or affidavits that truthfully
state matters of which the Executive has knowledge. The Company shall reimburse
the Executive for the Executive’s actual and reasonable travel expenses which
have been approved by the Company in writing in advance of the Executive
incurring them in complying with the Executive’s obligations pursuant to this
Section.

(e) In the event that either party shall violate or be in violation of any
provision of this Section 9 (which provisions the parties hereby acknowledge are
reasonable and equitable), in addition to the parties right to exercise any and
all remedies, legal and equitable, which it may have under applicable laws, the
Executive shall not be entitled to any, and hereby waives any and all rights to,
each and every, termination payment or benefit under this Agreement.

(f) Nothing contained in this Agreement shall be construed to prevent the
Executive from reporting any act or failure to act to the Securities and
Exchange Commission or other governmental body or prevent the Employee from
obtaining a fee as a “whistleblower” under Rule 21F-17(a) under the

 

10 | P a g e

 

--------------------------------------------------------------------------------



Securities and Exchange Act of 1934 or other rules or regulations implemented
under the Dodd-Frank Wall Street Reform Act and Consumer Protection Act.

10. SEVERABILITY

The Executive acknowledges and agrees that the provisions of Section 9 hereof
constitute independent, separable and severable covenants, for which the
Executive is receiving consideration, which shall survive the termination of
employment, and which shall be enforceable by the Company notwithstanding any
rights or remedies the Company may have under any other provision hereof.

11. SPECIFIC PERFORMANCE

(a) The Executive acknowledges and agrees that:

(i) the services to be rendered and covenants to be performed under this
Agreement are of a special and unique character and that the Company and any
Subsidiary would be irreparably harmed if such services were lost to it or if
the Executive breached its obligations and covenants hereunder;

(ii) the Company and its Subsidiaries are relying on the Executive’s performance
of the covenants contained herein, including, without limitation, those
contained in Section 9 above, as a material inducement for its entering into
this Agreement;

(iii) the Company and its Subsidiaries may be damaged if the provisions hereof
are not specifically enforced; and

(iv) the award of monetary damages may not adequately protect the Company and
its Subsidiaries in the event of a breach hereof by the Executive.

(b) By virtue thereof, the Executive agrees and consents that if the Executive
breaches any of the provisions of this Agreement, the Company and its
Subsidiaries, in addition to any other rights and remedies available under this
Agreement or under applicable laws, shall (without any bond or other security
being required and without the necessity of proving monetary damages) be
entitled to a temporary and/or permanent injunction to be issued by a court of
competent jurisdiction restraining the Executive from committing or continuing
any violation of this Agreement, or any other appropriate decree of specific
performance. Such remedies shall not be exclusive and shall be in addition to
any other remedy that the Company and its Subsidiaries may have.

12. MISCELLANEOUS

(a) Entire Agreement; Amendment. This Agreement constitutes the entire
employment agreement between the parties and may not be modified, amended or
terminated (other than pursuant to the terms hereof) except by a written
instrument executed by the parties hereto. All other agreements, written or
oral, between the parties pertaining to the employment or remuneration of the
Executive not specifically contemplated hereby or incorporated or merged herein
are hereby terminated and shall be of no further force or effect.

(b) Assignment; Successors. This Agreement is not assignable by the Executive
and any purported assignment by the Executive of the Executive’s rights and/or
obligations under this Agreement shall be null and void. Except as provided
below, this Agreement may be assigned by the Company at any time, upon delivery
of written notice to the Executive, to any successor to the business of the
Company, or to

 

11 | P a g e

 

--------------------------------------------------------------------------------



any Subsidiary. In the event that another corporation or other business entity
becomes a Successor of the Company, then this Agreement may not be assigned to
such Successor unless the Successor shall assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if there had been no Successor. The term “Successor” as used
herein shall mean any corporation or other business entity that succeeds to
substantially all of the assets or conducts the business of the Company, whether
directly or indirectly, by purchase, merger, consolidation or otherwise. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

(c) Waivers. No waiver of any breach or default hereunder shall be considered
valid unless in writing, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature. The failure of any
party to insist upon strict adherence to any term of this Agreement on any
occasion shall not operate or be construed as a waiver of the right to insist
upon strict adherence to that term or any other term of this Agreement on that
or any other occasion.

(d) Provisions Overly Broad. In the event that any term or provision of this
Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event that any provision of
this Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.

(e) Notices. Any notice permitted or required hereunder shall be in writing and
shall be deemed to have been given on the date of delivery or, if mailed by
certified mail, postage prepaid, return receipt requested, documented overnight
courier, or by email, on the date mailed or emailed.

(i)    

If to the Executive to:

 

P.O. Box 367,

 

Lyons, CO 80540 USA

 

(if via US Mail)

or

   

1020 Horizon Drive,

 

Lyons, CO 80540 USA

   

(if delivered by any other physical means).

 

Email: Matthews.douglas.d@gmail.com

   

(ii)   

If to the Company to:

 

477 S. Rosemary Ave. Suite 219

 

West Palm Beach, FL. 33401

 

Email: mmatte@forwardindustries.com

(f) Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York governing contracts made and
to be performed in New York without regard to conflict of law principles
thereof.

(g) Survival. All obligations of the Company to the Executive and the Executive
to the Company shall terminate upon the termination of this Agreement, except as
expressly provided herein. The provisions of Sections 8, 9, 10 and 11 shall
survive termination of this Agreement.

 

12 | P a g e

 

--------------------------------------------------------------------------------



(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and each party may become a party hereto by
executing a counterpart hereof. This Agreement and any counterpart so executed
shall be deemed to be one and the same instrument. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts. Facsimile or electronic copies of this
Agreement shall be of the same force and effect as the original.

(i) Approval. This Agreement is subject to prior review and approval of the
Compensation Committee of the Company’s Board.

(j) Headings. The headings in this Agreement are for convenience of reference
only.

(k) Representation. The Executive represents and warrants to the Company, and
the Executive acknowledges that the Company has relied on such representations
and warranties in offering to employ the Executive, that neither the Executive’s
duties as an employee of the Company nor his performance of this Agreement will
breach any other agreement to which the Executive is a party, including without
limitation, any agreement limiting the use or disclosure of any information
acquired by the Executive prior to his employment by the Company. In addition,
the Executive represents and warrants and acknowledges that the Company has
relied on such representations and warranties in employing the Executive that he
has not entered into, and will not enter into, any agreement, either oral or
written, in conflict herewith. If it is determined that the Executive is in
breach or has breached any of the representations set forth herein, the Company
shall have the right to terminate the Executive’s employment for Cause.

13. Indemnification and Liability Insurance. The Company shall indemnify and
cover the Executive under the Company’s directors’ and officers’ liability
insurance during the Term in the same amount and to the same extent as the
Company indemnifies and covers its other officers and directors.

Signature Page To Follow

 

 

 

 

 

 

13 | P a g e

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.

THE EXECUTIVE

 

/s/ Douglas D. Matthews

--------------------------------------------------------------------------------

Douglas D. Matthews

   

FORWARD INDUSTRIES, INC.

   

By: /s/ Terry Wise

--------------------------------------------------------------------------------

   Terry Wise,

   Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

14 | P a g e

 

--------------------------------------------------------------------------------



 

Exhibit A

Summary:

Through close coordination with the CEO, the Executive team and the leaders /
managers of the individual business operations, the G-COO role is responsible
for the day-to-day operational processes and performance of Forward Industries,
Inc. and its subsidiaries (collectively, the “Company”) while providing
oversight and leadership to the business units. In support of the Company’s
strategic direction, the G-COO identifies and optimizes the relationships
between the independent business units and drives tactical execution to optimize
revenue generation, minimize cost and protect the Company’s asset base.

General Responsibilities:

Operational Planning and Oversight:

 * Oversee company’s daily operational processes and capacities while driving
   the Company to achieve and surpass strategic business goals and objectives

 * Set, prioritize and communicate the business strategies, operational goals
   and tactical actions for all business units and the group in aggregate

 * Maintain a comprehensive understanding of the unique operational aspects of
   each business unit to assist localized management team in their execution

 * Leverage individual capabilities of the business units to drive both
   efficiency and increase company’s offering portfolio from concept through
   finished product

 * Works with Asia based manufacturing resources to drive relationship and
   capability development to support a broader range of product/service
   offerings

 * Introduce tactical initiatives and policies to address performance goals,
   control cost, and safeguard assets, facilities and staff

 * Oversee and closely align all operational resources behind defined sales and
   marketing plans and customer / industry development goals

 * Lead, motivate and oversee daily operations of the corporate offices and the
   work of functional leaders (Marketing, Sales, Human Resource and general
   admin)

Organization / Cultural Development:

 * Establish strong working relations with each business unit leadership team to
   foster cooperation and intelligence sharing among all operational units

 * Drives understanding of company direction, culture and goals across
   organization to create unity among diverse, wide spread business operations

 * Foster a success-oriented, accountable environment within the company

 * Encourage maximum performance and dedication for all employees across all
   business units

 * Evaluate performance by analyzing and interpreting data and metrics, using
   results to help guide / train / direct business units
   

 

Exhibit A-1

 

--------------------------------------------------------------------------------



 

Exhibit A: COO Job Description – Continued

General / Reporting / Tactical Execution:

 * Set standards of performance, measure results and reports on operational
   performance/operating condition of company to CEO

 * Assist CFO/CEO with development and execution of operational budgets

 * Assist CEO in expansion activities (investments, acquisitions, corporate
   alliances etc.) to support the overall strategic mission of the Group

 * Manage relationships with partners/vendors

 * In collaboration with CFO, provide reporting and insight needed to keep CEO,
   Executive team and Board fully informed regarding operational activities and
   infrastructure
   

All other operational or executive actions required to support the Company’s
performance as may be required and directed by CEO/Board.

 

 

 

 

 

 

 

Exhibit A-2

 

--------------------------------------------------------------------------------



EXHIBIT B

1. Release. This Release of Claims (the “Release”) is entered into by you as a
condition precedent to receiving the severance and severance related benefits
provided in the Employment Agreement to which this Exhibit B relates (the
“Employment Agreement”). In exchange for the receipt of the severance and
severance related benefits, you for yourself, your heirs and assigns and anyone
else acting on your behalf, hereby voluntarily, knowingly and irrevocably and
forever discharge the Company, each of its subsidiaries and affiliates, and
their respective predecessors and successors, as well as each of their
respective present, former, and future officers, directors, shareholders,
employees, and agents, in both their individual and representative capacities,
and each of their heirs and assigns (the “Releasees”) from all actions, claims ,
demands, causes of actions, obligations, damages, liabilities, expenses and
controversies of any nature whatsoever, whether known or not now known or
suspected , which you had, have or may have against the Releasees from the
beginning of time up to and including the date you sign this Release (the
“Waived Claims”). The Waived Claims that you forever and irrevocably give up and
release when the Release becomes effective include, but are not limited to, all
claims related to (i) your employment at each of the Company and its
subsidiaries or affiliates or the termination of such employment, (ii)
statements, acts or omissions by the Releasees, (iii) any express or implied
agreement between you and the Releasees, (iv) wrongful discharge, defamation,
slander, breach of express or implied contract, negligent and/or intentional
misrepresentation or infliction of emotional distress, breach of an implied
covenant of good faith and fair dealing, claims of intentional or negligent
interference with economic, employment, or contractual rights or promissory
estoppel, (v) any federal, state, or local law or regulation prohibiting
discrimination in employment or otherwise regulating employment, including but
not limited to, the Age Discrimination in Employment Act of 1967, as amended
(ADEA), the Older Worker Benefit Protections Act, the Equal Pay Act of 1963,
Title VII of the Civil Rights Acts of 1964, as amended, the Civil Rights Act of
199 1, the Family Medical Leave Act of 1993 (FMLA), the America ns with
Disabilities Act of 1990 (ADA), the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act of 1938, as amended, the Employee
Retirement Income Security Act of 1974 (ERISA), as amended, 42 U.S.C. Section s
1981 through 1988, the Consolidated Omnibus Reconciliation Act of 1986 (COBRA),
the New York State Human Rights Law and the New York City Human Rights Act, the
Florida Civil Rights Act, the Florida Whistleblower Protection Act, the Florida
Workers Compensation Retaliation provision, the Florida Minimum Wage Act, the
Florida Fair Housing Act and Article X, Section 24 of the Florida Constitution,
(vi) any claim for wages, commissions, bonuses, incentive compensation, vacation
pay, employee benefits, expenses or allowances of any kind, or any other payment
or compensation. You are not waiving any claims with respect to your rights to
enforce Sections 5, 6 and 7 of the Employment Agreement. You are not waiving or
releasing any rights or claims that may arise after the date that you sign this
Release.

2. Termination and Severance Benefits. The Release does not affect your vested
rights and eligibility for benefits under the Company 40l(k) Plan, or any other
employee benefit plan covered by ERISA (other than a severance plan).
Eligibility for benefits under these plans is determined by the applicable plan
documents. The Release does not affect your right to reimbursement of expenses
incurred but not reimbursed prior to the date you sign the Release, subject to
the Company’s expense reimbursement policies. In particular, this Release shall
not affect your right to the payment provided in Sections 5, 6 and 7 of the
Employment Agreement.

3. No Suit. This Release does not impair any rights you have to file a charge of
discrimination with a federal or state administrative agency; provided, however,
that you acknowledge and agree that neither you nor your heirs, executors,
administrators, successors or assigns will be entitled to any personal recovery
in any proceeding of any nature whatsoever against the Releasees arising out of
any of the matters released in Section 1. You represent and warrant that as of
the date hereof, you nor anyone acting on your behalf has made or filed,
commenced, maintained, prosecuted or participated in any action, suit,

 

Exhibit B-1

 

--------------------------------------------------------------------------------



 

charge, grievance, complaint or proceeding of any kind against the Company, any
subsidiary or affiliate thereof, and/or Releasees in any federal, state or local
court, agency or investigative body.

4.  Representations. You acknowledge and agree that:

(a) You have read and fully understand the legal effect and binding nature of
the promises and obligations contained in this Release;

(b) You are executing this Release freely and voluntarily;

(c) You have been advised to consult with legal counsel, at your own expense,
before signing this Release;

(d) You are receiving benefits as a condition to signing this Release and it
becoming effective that you would not otherwise be entitled to receive but for
this Release becoming effective;

(e) You have not, during the term of your employment under the Employment
Agreement or thereafter performed any act, or directed any other person or
entity to perform any act on your or their behalf, the intended or proximate
result of which would constitute a violation of the covenants to be performed by
you referred to or set forth in the Employment Agreement, nor are there any
agreements, arrangements, or understandings, written or oral, that would, if
performed or acted upon, constitute such a violation;

(f) There are no promises or representations that have been made to you to sign
this Release except those that are included in the Employment Agreement and this
Release; and

(g) You have 21 days to consider this Release, although you may sign it sooner,
and once you sign this Release, you have 7 days to revoke your consent to this
Release. Any such revocation shall be made in writing by hand delivery, email,
or overnight courier so as to be received by the Company prior to (or if by
overnight courier, on or prior to) the 8th day following your execution of this
Release; and if no such revocation occurs, this Release shall become fully
effective on the 8th day following your execution of this Release. In the event
that you do not sign within such 21-day period or you revoke your consent as
permitted above, this Release shall be null and void.

5.  Employment Agreement. You further acknowledge and agree that the following
provisions of the Employment Agreement are incorporated by reference into this
Release as if fully set forth herein: 9 (Covenants), 10 (Severability), 11
(Specific Performance) and 12 (Miscellaneous). You hereby reaffirm such sections
and acknowledge and agree that such sections shall survive the termination of
your employment for whatever reason and continue as set forth in the Employment
Agreement.

6.  No Admission. This Release is not an admission of any liability or
wrongdoing by you, the Company and/or any Releasee.

7. No Reinstatement. By entering into this Agreement, you acknowledge that you
(i) waive any claim to reinstatement and/or future employment with the Company
or any subsidiary or affiliate and (ii) are not and shall not be entitled to any
payments, benefits or other obligations from the Company or any subsidiary or
affiliate thereof whatsoever (except as expressly set forth herein).

 

Exhibit B-2

 

--------------------------------------------------------------------------------



 

Your signature below acknowledges that you knowingly and voluntarily agree to
all of the terms and conditions contained in this Release.

Executive: ___________________________________

Date__________________

   

      (Douglas D. Matthews)

         

FORWARD INDUSTRIES, INC.

         

By: [_______________________________________]

Date__________________

   

   [Name]

 

   [Position]

 

 

 

Exhibit B-3